McLEAN, Circuit Justice.
This is an action of ejectment. The plaintiff offered a deed in evidence from the trustees of the town of Clarksville, to John Harrison, dated 3d September, 1794, recorded the 27 th September, 181S. And also a deed from Harrison to the plaintiff, for the premises, dated 4th January, 1S17. and recorded 4th March, 1818. The deeds were both objected to.
The first deed is inadmissible, as it does not appear that the persons who signed it were trustees of Clarksville, at the time, and had power to make the conveyance. And the second deed must be rejected, as it purports to have been acknowledged before the clerk of the court of Jefferson county, and there is no evidence of his being clerk. Nor is there any evidence of the genuineness of the deed. Judgment of non-suit.